Citation Nr: 1646960	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  14-35 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than January 25, 2012 for the grant of service connection for bronchial asthma with sleep apnea (claimed as sleep disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty for more than twenty years prior to his discharge in September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which granted service connection for bronchial asthma with sleep apnea and assigned a 60 percent rating, effective January 25, 2012.

The Veteran testified before the undersigned at a February 2015 videoconference hearing at the RO.  A transcript of the hearing has been associated with his file.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for bronchitis and bronchial asthma was initially denied in a January 2001 rating decision; additional medical evidence was received within a year of the issuance of the rating decision.

2.  In a March 2002 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for bronchitis and bronchial asthma; additional medical evidence was received within a year of the issuance of the rating decision. 

3.  In an April 2003 rating decision, the RO again determined that new and material evidence had not been received to reopen the claim of service connection for bronchitis and bronchial asthma; additional medical evidence was received within a year of the issuance of the rating decision.

4.  In August 2008, the Veteran's petition to reopen the claim of service connection for asthma was received.

5.  Thereafter, in an October 2008 rating decision, the RO determined that new and material had not been received to reopen the claim of service connection for bronchitis and bronchial asthma; the Veteran did not appeal the determination and new and material evidence was not received within a year of its issuance.

6.  A petition to reopen the claim of service connection for bronchial asthma with sleep apnea (claimed as sleep disorder) was received on January 25, 2012, and there is no evidence of any unadjudicated formal or informal petitions to reopen the claim of service connection for bronchial asthma subsequent to the October 2008 rating decision and prior to January 25, 2012.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 25, 2012 for the grant of service connection for bronchial asthma with sleep apnea have not been met.  38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. §§ 3.104, 3.151(a), 3.155(a), 3.156(a)-(b), 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Clams Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The Veteran's appeal arises from assignment of an effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Notwithstanding, the VA's duty to notify was satisfied through a letter dated in February 2012, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise reflect, that he has received any relevant post-service private medical treatment for a respiratory disability.  In addition, the Veteran was afforded a VA examination.

There is no other reported relevant evidence that remains outstanding.  Further assistance is unlikely to assist the Veteran in substantiating his claim of entitlement to an earlier effective date.

Legal Criteria

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a) (in effect prior to March 24, 2015).

Factual Background 

The Veteran asserts that an effective date prior to January 25, 2012 is warranted for the grant of service connection for bronchial asthma with sleep apnea.  Specifically, he asserts that the effective date should be August 17, 1999, the date his initial claim of service connection was received.  The evidence demonstrates that the initial claim of service connection was received on April 5, 1999.  The appellant contends that his claim of entitlement to an earlier effective date is supported by Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  See January 2014 Notice of Disagreement.

Historically, the Veteran's initial claim of service connection for bronchitis and bronchial asthma was received on April 5, 1999.  The claim was denied in a January 2001 rating decision because there was no finding of the condition at the time of the VA examination.  Further, although a private physician indicated that the appellant had been treated for bronchial asthma, he did not provide objective findings of the disability or a rationale to corroborate the diagnosis.  The Veteran was informed of the RO's determination in a February 2001 notification letter.  Additional medical evidence regarding the appellant's respiratory condition was received within a year of the issuance of the rating decision.

Thereafter, in March 2002 rating decision, the RO determined that new and material evidence sufficient to reopen the claim of service connection for bronchitis and bronchial asthma had not been received.  In this regard, the RO noted that although the evidence was new; it failed to show a medical relationship between the current condition and military service.  The Veteran was notified of the RO's determination in a letter in March 2002.  Additional evidence regarding the Veteran's respiratory condition was received within a year of the issuance of the rating decision.

In an April 2003 rating decision, the RO again determined that new and material evidence had not been received to reopen the claim of service connection for bronchitis and bronchial asthma.  In so finding, the RO determined that the medical records and physician's statements pertained to findings made after military service with no indication of their relation to service.  The Veteran was informed of the RO's determination in an April 2003 notification letter.  Within a year of the issuance of the rating decision, additional medical evidence regarding the Veteran's respiratory disability, to include the report of a VA examination, was received.  

In August 2008, the Veteran's claim of service connection for asthma was received.

Subsequently, in an October 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for bronchitis and bronchial asthma.  In relevant part, the RO noted that the medical evidence of record did not show a link between any current disability and findings during military service.  The Veteran was notified of the RO's determination in an October 2008 letter.  The Veteran did not appeal the determination and new and material evidence was not received within a year of its issuance.  As such, the October 2008 rating decision is final.  See 38 C.F.R. § 20.200 (2015) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  38 C.F.R. §§ 3.160 (d), 20.1103.

The Veteran's petition to reopen the claim of service connection for a respiratory condition was received on January 25, 2012.  His claim of service connection was granted by a March 2013 rating decision, which also assigned an effective date of January 25, 2012, the date of receipt of the petition to reopen.  The record contains no earlier statements that could be construed as an informal claim.  

In testimony during the Board videoconference hearing, the Veteran asserted that he did not receive notification that his claim of service connection for bronchial asthma was denied in the January 2001 rating decision.  However, he indicated that he received some notice with regarding some service connection claims. 

Analysis

After careful consideration of the evidence, the Board finds that there is no basis for an effective date prior to January 25, 2012 for the grant of service connection for bronchial asthma with sleep apnea.  As noted herein, the claim was initially denied in a January 2001 rating decision.  Thereafter, following the receipt of additional medical evidence, the claim was readjudicated in rating decisions issued in March 2002, April 2003 and October 2008.  There is no indication that the Veteran appealed the October 2008 rating decision and no new and material evidence was received within the appeals period.  Therefore, the rating decision denying the claim is final.  The Veteran's petition to reopen the claim was received on January 25, 2012.  Neither the Veteran, nor his representative, submitted any written correspondence which could be construed as a formal or informal claim to reopen the previously denied claim of entitlement to service connection for bronchial asthma prior to January 25, 2012.  

With regard to the Veteran's assertion that an earlier effective date is warranted under Nehmer, the Board finds that bronchial asthma is not among the diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.816.  As such, an earlier effective date is not warranted under Nehmer.  

The Board acknowledges the Veteran's assertion that he did not receive notification of the initial denial of his service connection claim.  However, the evidence does not demonstrate that any mail was returned back to the RO as undeliverable.  Moreover, the appellant continued to submit evidence in support of his claim until the October 2008 rating decision.  There is no showing or allegation that he did not receive notice of the latter determinations.  Therefore, such statements are not sufficient to warrant assignment of an earlier effective date.

In sum, the evidence does not suggest that the Veteran submitted a petition to reopen the claim of service connection for bronchitis and bronchial asthma subsequent to the October 2008 rating decision and prior to January 25, 2012, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  Moreover, there was no additional evidence submitted within a year of the issuance of the October 2008 rating decision.  Thus, January 25, 2012 is the earliest possible effective date.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than January 25, 2012.  Thus, the appeal for an earlier effective for the grant of service connection for bronchial asthma with sleep apnea must be denied. 


ORDER

Entitlement to an effective date earlier than January 25, 2012 for the grant of service connection for bronchial asthma with sleep apnea (claimed as sleep disorder) is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


